         Case 1:19-cv-01278-RBW Document 81 Filed 08/19/20 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 JASON LEOPOLD and
 BUZZFEED, INC.,

                Plaintiff,

 v.

 UNITED STATES DEPARTMENT OF
 JUSTICE, et al.

                Defendants.
                                                             Case No: 1:19-cv-01278-RBW

 CABLE NEWS NETWORK, INC.,

                Plaintiff,

 v.

 FEDERAL BUREAU OF INVESTIGATION,

                Defendant.



      MOTION TO MODIFY ORDERS OF FEBRUARY 5, 2020 AND JUNE 9, 2020

       Plaintiffs Cable News Network, Inc., Jason Leopold and Buzzfeed Inc. (together,

“Plaintiffs”), through counsel, hereby move this Court to modify its orders of February 5, 2020

(Dkt. 60) and June 9, 2020 (Dkt. 80) to require Defendant United States Department of Justice

(“DOJ”) to produce to Plaintiffs, by October 1, 2020, the non-exempt portions of all typewritten

narratives of the FBI 302s it has provided to other agencies for “referral” and/or “consultation”

and to provide specific justifications for all redactions or withholdings of those 302 narratives.

Counsel for the Government has informed Plaintiffs’ counsel that DOJ opposes this motion.




                                                 1
              Case 1:19-cv-01278-RBW Document 81 Filed 08/19/20 Page 2 of 6




         I.       Scores of 302 Reports, Some Since January 2020,Remain Tied Up By
                  Referrals to Other Agencies

         Throughout this litigation, DOJ has failed to complete its processing and production of

scores of 302 reports on grounds that it has provided them to other agencies for “referral,”

“consultation” or “coordination.”1 Just this month, DOJ acknowledged to Plaintiffs’ counsel that

123 of the 302s are currently subject to this referral/consultation process. See Exhibit A. Nearly

half of that total – 61 – have been in the other agencies’ hands for more than a month, and of

those, 49 have been pending for more than 60 days. Id. Since this Court ordered DOJ to

describe its monthly progress in producing those referred records, see Dkt. 60 at 2, the

Department has produced just six such reports, and did not include any in its August production.

Ex. A.

         When Plaintiffs raised this issue in January, see Dkt. 54, DOJ represented to this Court

that as of January 29, 2020, it had withheld 14 of the 302 reports DOJ had reviewed up to that

point because of referrals. Dkt. 57 at 9. This means that, in the past six months since that

representation, the number of 302s withheld pending referrals has grown by more than eightfold.

Moreover, of the 14 302s that the DOJ reported in January were out for referrals to other

agencies, less than half have been produced to date.

         Without Court intervention, these other agencies will indefinitely hold up the release of

these important and politically sensitive public records. See Dkt. 57 at 11. Under the current



1
  See Second Decl. of David M. Hardy ¶¶ 5-6 (Dkt. 57-1) (explaining that a “referral” sends the
record to another agency requesting that agency process the record for production directly to the
requester; a “consultation” involves providing the record to another agency for identification of
exempt material but returning it to DOJ for production; and “coordination” involves a similar
process seeking a determination from another agency about potential withholdings but without
notifying the requester).
         Case 1:19-cv-01278-RBW Document 81 Filed 08/19/20 Page 3 of 6




Court scheduling, DOJ will conclude the production of the typewritten 302 narratives by

November 2, 2020. The Court should require that these additional narratives, still out for referral

to other agencies, be produced before that date.

       II.     DOJ Alone Is Responsible for Producing the 302 Reports

       Under the law of this circuit, the referral of records to another agency is tantamount to a

withholding under FOIA “if its net effect is significantly to impair the requester’s ability to

obtain the records or significantly to increase the amount of time he must wait to obtain them”.

McGehee v. CIA, 697 F.2d 1095, 1109-10 (D.C. Cir. 1983). It is well settled that, as the

recipient of the relevant FOIA requests, DOJ “must take responsibility for processing the

request[s].” Id. at 1110 (emphasis added); see also, e.g., Keys v. Dep’t of Homeland Sec., 570 F.

Supp. 2d 59, 70 (D.D.C. 2008) (“Because the agency who received the FOIA request . . . is

the agency ultimately responsible for responding to the request, the agency is not absolved of its

obligations under FOIA when it refers the documents elsewhere.”). Thus, “[a] District Court

with jurisdiction of the agency possessing the disputed documents will therefore have

jurisdiction to resolve the status of those documents,” regardless of whether the records have

been referred to another agency for processing or consultation. Paisley v. CIA, 712 F.2d 686,

691 (D.C. Cir. 1983). The referral procedure is simply a part of the agency’s duty in processing

FOIA requests. A referral does not permit the agency receiving the request to evade its statutory

responsibilities merely because another agency is recalcitrant.

       For this reason, in Paisley, the D.C. Circuit held that because the FBI retained the

statutory responsibility for the records subject to the FOIA request, the trial court had authority

to order FBI to produce those documents even though the FBI had referred the documents to

DOJ for processing. Id. at 691. The Court of Appeals ordered the FBI to “present an updated
           Case 1:19-cv-01278-RBW Document 81 Filed 08/19/20 Page 4 of 6




justification for withholding all or part of those documents” within 30 days and directed the

district court to order release of the records “[i]f the agency cannot show that any FOIA

exemption properly applies.” Id. at 691-92.

         Here, Plaintiffs seek the same type of relief from this Court as in Paisley: an order

requiring DOJ to perform its statutory obligations regarding all of the 302 narratives, determine

what material reasonably may be withheld under FOIA’s exemptions, and produce the rest to

Plaintiffs.2 Plaintiffs therefore respectfully request that the Court grant this Motion and modify

its orders of February 5, 2020 (Dkt. 60) and June 9, 2020 (Dkt. 80) to require Defendant United

States Department of Justice (“DOJ”) to produce to Plaintiffs, by October 1, 2020, the non-

exempt portions of all typewritten narratives of the FBI 302s it has provided to other agencies for

“referral” and/or “consultation” and provide specific justifications for all redactions from and

withholdings of those 302 narratives.

                             LOCAL CIVIL RULE 7(m) STATEMENT

         Purusuant to Local Civil Rule 7(m), counsel for Plaintiffs conferred with counsel for DOJ

via email on August 18 and 19, 2020. Counsel for DOJ stated that DOJ opposes this motion.

    Dated: August 19, 2020                    Respectfully submitted,

                                                /s/ Charles D. Tobin
                                              Charles D. Tobin (D.C. Bar No. 455593)
                                              tobinc@balladspahr.com
                                              Matthew E. Kelley (D.C. Bar No. 1018126)
                                              kelleym@ballardspahr.com
2
  It is not necessary for this Court to order any non-party agency to take any action, because the
legal responsibility lies with DOJ. Paisley, 712 F.2d at 691. The Court also has the authority,
however, to order other federal agencies to process and release the records. See Judicial Watch,
Inc. v. United States DOC, 34 F. Supp. 2d 28, 44 (D.D.C. 1998) (“In the context of this FOIA
action, for example, this Court’s orders compelling production of illegally withheld documents
may be enforced not only against the DOC but also against any nonparties to which the DOC
transferred possession of responsive documents in an attempt to circumvent the FOIA and the
orders of this Court.”) (citing, inter alia, Fed. R. Civ. P. 65(d) & 71).
Case 1:19-cv-01278-RBW Document 81 Filed 08/19/20 Page 5 of 6




                          BALLARD SPAHR LLP
                          1909 K Street, NW
                          Washington, D.C. 20006-1157
                          T: (202) 661-2200
                          F: (202) 661-2299
                          Counsel for Cable News Network, Inc.


                           /s/ Matthew V. Topic
                          Matthew Topic
                          (E-Mail: foia@loevy.com)
                          LOEVY & LOEVY
                          311 N. Aberdeen, Third Floor
                          Chicago, Illinois 60607
                          Tel.: (312) 243-5900
                          Fax: (312) 243-5902
                          DC Bar No. IL0037
                          Counsel for Leopold and BuzzFeed, Inc.
         Case 1:19-cv-01278-RBW Document 81 Filed 08/19/20 Page 6 of 6




                                CERTIFICATE OF SERVICE

       I hereby certify that, on this date, I caused the foregoing to be filed and served

electronically via the Court’s ECF System upon counsel of record.



Dated: August 19, 2020                        /s/ Charles D. Tobin
                                              Charles D. Tobin
